   Case 1:20-mj-00084-IDD Document 8 Filed 02/26/20 Page 1 of 1 PageID# 60


                                                                              IP       1   IL
                                                                                                        R
                                                                               b
                                                                                     FB 26 2020
                                                                                                        [U
                              EASTERN DISTRICT OF VIRGINIA
                                                                                CLERK, U.S. DISTRICT COURT
                                                                                   ALEXANDRIA, VIRGINIA
                                       Alexandria Division


 UNITED STATES OF AMERICA


          V.                                          Case No. 1:20-mj-84

 JOHN CAMERON DENTON,
          a/k/a"Rape"
          a/k/a "Death"
          a/k/a "Tormentor"

          Defendant.



                           GOVERNMENT'S MOTION TO UNSEAL
                       CRIMINAL COMPLAINT AND ARREST WARRANT

         The United States, by and through undersigned counsel, asks this Honorable Court for

entry of an order unsealing the criminal complaint, affidavit in support ofthe criminal complaint,

the Motion to Seal, the Order to Seal, and any other documents filed in connection with this

matter. Public disclosure ofthe documents filed under seal will no longer jeopardize a pending

criminal investigation. A proposed order is submitted herewith for the convenience ofthe

Court.


                                                    Respectfully submitted,

                                                    G. Zachary Terwilliger
                                                    United States Attorney


                                             By:
                                                    Carina ArCtleriar
                                                    Assistant United States Attorney
